Mb. Presiding Justice Waterman delivered the opinion of the Court. It is urged by appellants that the money received from them by appellees was paid under duress, and it is on account of such alleged duress that appellants seek to recover the amount by them paid. We do not think that the payments were in either case made under any such duress as the laiv takes note of. Appellees had not in their possession any property of appellants, nor were the persons of either of the latter in jeopardy or restraint. In every respect appellants were in as untroubled control of their persons and property as they have ever been. Admitting that, as is contended, a corner in grain existed and had been created by appellees, we do not see that the payment was other than voluntary. The cases cited of the payment of money to obtain goods held for excessive freight charges or to prevent the sale of securities in the possession of a pledgee are not applicable because appellees held nothing belonging to appellants; the money was not paid to obtaina release of property, but in discharge of an obligation. If the demand of appellants was unjust, based upon a corner, the result of illegal transactions, appellants were in a position to resist the demand, with the money demanded in their, appellants’, pockets. If it be urged that appellants feared that if they did not pay to or settle with appellees, they, appellants, would be suspended from the privileges of the board of trade, it is sufficient to say that no proceedings for such suspension were pending, or, so far as appears, threatened. Nor does it appear that appellants might not have successfully resisted an attempt at suspension, had one been made. A payment of money upon an illegal or unjust demand, when a party is advised of all the facts, can only be considered involuntary when it is made to secure the release of person or property from detention, or when the payee is armed with apparent authority to seize upon one or the other, and to prevent this the payment is made. Lange v. Sofell, 33 Ill. App. 624; Young v. Simms, 41 Ill. App. 28; Hackley v. Headley, 45 Mich. 569; Murphy v. Creighton, 45 Iowa 179-183; Gable v. Foley, 45 Minn. 421; Custin v. Viroqua, 67 Wis. 314; DeGroff v. Ramsey, 46 Minn. 319; Colgalizer v. Salem, 61 Ind. 445; Emmons v. Scudder, 115 Mass. 367; Westlake v. St. Louis, 77 Mo. 47; McCormick v. Dalton (Kas.), 35 Pac. R. 1113; Emery v. Lowell, 127 Mass. 138; Town of Brazil v. Kress, 55 Ind. 14; Ocean Nav. Co. v. Tappan, 16 Blatch. 296. The view we take of the case renders unnecessary any discussion of the questions presented as to the right to compel production of books and papers. The judgment of the Superior Court is affirmed.